Citation Nr: 1813301	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:  Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1998 to September 2006. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In October 2017, the Veteran testified before the undersigned at a Board video conference hearing. A copy of the transcript of this hearing has been obtained and associated with the claims file.  The Veteran's attorney did not appear at the hearing, but the Veteran indicated he wished to proceed with the hearing nonetheless.  There is no documentation in the claims file that the attorney has withdrawn from representing the Veteran.


FINDING OF FACT

The Veteran's PTSD is associated with his claimed stressor in service. 


CONCLUSION OF LAW

PTSD was incurred in active duty. 38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f), 4.125 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 ( 2012) defined VA's duty to notify and assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).

In view of the Board's favorable decision herein, further assistance to the Veteran would serve no useful purpose.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

Service connection specifically for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R.  § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66   (1993). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service." 
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304 d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy. See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107  ( 2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

As to the first prong of service connection, the Veteran was diagnosed with PTSD by a VA psychiatrist  in October 2013.  A private examiner Dr. D.K also diagnosed the Veteran with PTSD in a November 2017 treatment note. The first prong of service connection, the presence of a current disability, has been met.  

The second prong of service connection has been met. The Veteran in his statement dated October 2017 stated he witnessed the death of his supervisor and commander Major T.D in a flight accident at the Marine Corps Air Station Cherry Point in North Carolina.  The Veteran stated he felt guilty because he had arranged his supervisor's flight plan before the fateful crash.  The Veteran also stated he was assigned to guard the crash site.  The Veteran asserts that he is hounded by images of blood meshed in the wrecked aircraft.  The Veteran's wife also wrote a statement in October 2017 verifying the Veteran's account.   The Veteran's  Military Occupational Specialty was Aviation Operations Specialist.   The Veteran was stationed in Cherry Point base in North Carolina, when this accident occurred.  The Board also notes an internet article collaborates the Veteran's assertions that  Major T.D perished in the fatal accident in February 2001. See (http://www.usfallenwarriors.com).   The Veteran testified at the October 2017 Board hearing  that he scheduled the training flight and was put on guard duty around the plane wreckage in the hangar in February 2001.  It appears that the RO researched a different name in its efforts to verify the event.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the reported  stressor event happened in service.   The second prong of service connection, credible supporting evidence that the claimed in-service stressor actually occurred, has been met. 

The third prong of service connection has been met.  The October 2013 VA medical examiner opined that the Veteran experienced that the Veteran had experienced the loss his boss while he was stationed in Cherry point, North Carolina.  The third prong of service connection, medical evidence of a link between current symptomatology and the claimed in-service stressor, has been met.   All three prongs of service connection have been met and service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


